PER CURIAM.
In this unemployment compensation appeal, the Unemployment Appeals Commission (“UAC”) reversed the appeals referee’s finding that the claimant/appellant, Tonya Long, had been discharged, instead concluding that the claimant voluntarily left her employment without good cause attributable to the employer. The UAC thereby reversed the determination of the claimant’s eligibility for unemployment benefits. The claimant appealed.
The UAC now moves to relinquish jurisdiction on the ground that it has determined the decision of the appeals referee in this case to be “internally inconsistent.” In its motion to relinquish jurisdiction, dated May 10, 2012, the UAC essentially concedes error, admitting that the claimant’s testimony “may support the referee’s ultimate conclusion that the claimant was discharged from her employment.”
The UAC’s motion to relinquish jurisdiction to the lower tribunal is treated as a concession of error. See Stacey v. Dep’t of Professional Regulation, 547 So.2d 241 (Fla. 1st DCA 1989). Consistent therewith, this matter is reversed and remanded.
REVERSED AND REMANDED.
DAVIS, WETHERELL, and SWANSON, JJ., concur.